
	
		I
		112th CONGRESS
		2d Session
		H. R. 5313
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Sessions
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain parts suitable
		  for use solely or principally with the apparatus of heading 8535, 8536 or
		  8537.
	
	
		1.Certain parts suitable for
			 use solely or principally with the apparatus of heading 8535, 8536 or
			 8537
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Parts suitable for use solely or principally with the apparatus
						of heading 8535, 8536 or 8537, with metal contacts (provided for in subheading
						8538.90.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
